Citation Nr: 0007025	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Determination of a proper initial rating for right carpal 
instability with associated pain and limitation of function, 
status post ligamentous reconstruction, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to March 
1986.  

This matter arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
migraine headaches, and determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for residuals of a right wrist 
injury.  The veteran filed a timely appeal, but before the 
case was referred to the Board of Veterans' Appeals (Board), 
service connection for residuals of a right wrist injury was 
granted by a July 1998 rating decision, and an initial 10 
percent evaluation was assigned, effective from March 10, 
1996.  The veteran then appealed the evaluation assigned this 
disability. contending that the severity of that disability 
warrants assignment of an initial evaluation in excess of 10 
percent.  The case has been referred to the Board for 
resolution. 


REMAND

I.  Headaches

The veteran contends that he experienced head trauma in 
service, and was shown to have experienced headaches shortly 
afterward.  According to the veteran, he has experienced 
severe headaches ever since service, and that these 
headaches, in addition to his service-connected right wrist 
disability, are sufficiently debilitating to have precluded 
him from being able to obtain or retain gainful employment.  
Therefore, the veteran maintains that service connection for 
headaches is warranted.  

The Board notes that the veteran submitted two pages of 
clinical treatment records from the VA Medical Center (VAMC) 
in Omaha, Nebraska, dated in May 1997.  These records show 
that the veteran underwent treatment including a neurological 
work-up for his headaches at that time.  These records are 
clearly relevant to the issue of his claim for entitlement to 
service connection for migraine headaches.  

However, the Omaha VAMC records appear to be incomplete.  A 
note at the end of the second page of the treatment records 
suggests that the treatment records are continued on 
additional pages.  However, it does not appear that the 
additional treatment records pertaining to this neurological 
evaluation at the Omaha VAMC, dated in May 1997 have been 
associated with the veteran's claims file, and it does not 
appear that the complete records have been sought from that 
VAMC.  

Accordingly, the Board finds that the RO should secure the 
complete records of treatment for migraine headaches dated in 
May 1997 from the Omaha VAMC and any subsequent relevant 
records not already associated with the claims folder, and 
associate those records with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  If no additional records 
are available, the RO should so indicate.  Thereafter, the 
veteran's claim for service connection for migraine headaches 
should be adjudicated on a de novo basis.  

II.  Right Wrist

The record shows that the veteran sustained an injury to his 
right (dominant) wrist in service in 1985.  Service 
connection for a residuals of a right wrist injury was 
granted by a July 1998 rating decision, and an initial 10 
percent evaluation was assigned, effective from March 10, 
1996.  This determination was based on the veteran's service 
medical records showing the incurrence of the right wrist 
injury in service, post-service VA clinical treatment records 
dated in May and June 1997 showing ongoing treatment for a 
right wrist disability that was noted to have been incurred 
in service, an affidavit submitted by the veteran's mother 
dated in October 1997, and the report of a VA rating 
examination dated in April 1998.  

The objective medical evidence showed, in substance, that the 
veteran experienced some limitation of motion in his right 
wrist with objective evidence of pain on motion.  In 
addition, the veteran was noted to have undergone surgery on 
his right wrist in December 1997.  Following the grant of 
service connection and the initial assignment of the 10 
percent evaluation, the veteran appealed the disability 
assigned, essentially contending that the severity of his 
right wrist disorder warranted assignment of an initial 
evaluation in excess of 10 percent.  The Board observes that 
during the course of this appeal, and after the April 1998 
rating examination was conducted, the veteran underwent 
additional surgery on his right wrist in June 1999.  

The Board further observes that while a temporary 100 percent 
evaluation was assigned, based upon surgical treatment 
necessitating convalescence, and effective from April 30, 
1999, through September 1, 1999, the veteran's degree of 
functional impairment with respect to the right wrist 
following surgery was not evaluated.  In this regard, the 
Board finds that inasmuch as the current issue involves 
determination of a proper initial rating for the veteran's 
right wrist disability, additional development must be 
undertaken.  The veteran should be afforded orthopedic and 
neurological examinations to determine the extent and 
severity of his right wrist disability, and to assess his 
overall level of functional impairment, including any 
functional impairment due to pain.  Thereafter, the RO should 
readjudicate the case on a de novo basis, taking into account 
all relevant evidence.  

The Board notes that the veteran has appealed the initial 
assignment of a disability rating.  An appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, all evidence 
submitted or pertaining to this claim from the effective date 
through the present time, including the reports of the June 
1999 surgery and post surgery treatment, must be considered.  
Id.  

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran, 
and after securing any necessary 
authorization, should obtain and 
associate with the claims file any 
medical records pertaining to treatment 
for his right wrist disability dated 
since the time of the last request for 
such information.  The RO should also 
obtain any records pertaining to 
treatment for the veteran's migraine 
headaches from the Omaha VAMC dated in 
May 1997.  If no such records are 
available, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo orthopedic and neurological 
examinations to determine the extent and 
severity of his service-connected 
residuals of a right wrist injury only.  
The veteran's claims file should be made 
available to the examiners for review in 
advance of the scheduled examinations.  

The examiner conducting the neurological 
portion of the rating examination is 
requested to determine the extent, if 
any, of neurological impairment 
associated with the veteran's service-
connected right wrist disability.  

The examiner conducting the orthopedic 
portion of the rating examination is 
requested to determine the extent of 
functional impairment in the veteran's 
right arm, wrist, and hand, which are 
found to be the direct result of his 
service-connected residuals of a right 
wrist disability.  If no involvement 
other than the right wrist is found, the 
examiner should so indicate.  If other 
disabilities involving the veteran's 
right arm are noted, but are not found to 
involve the service-connected right wrist 
disability, these disabilities should be 
distinguished.  All indicated studies and 
tests, including measurements of grip 
strength and range of motion should be 
performed.  

In addition, the examiners should offer 
opinions as to the effects, if any, of 
any functional limitation due to pain.  
The examiners are requested to include 
complete rationales in their typewritten 
reports for all opinions expressed.  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issues of entitlement to service 
connection for migraine headaches and for 
determination of a proper initial rating 
for residuals of a right wrist injury.  
The RO should consider whether a staged 
rating is appropriate (Fenderson, supra), 
and whether application of extraschedular 
provisions is warranted.  See generally 
38 C.F.R. § 3.321(b)(1) (1999); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  If the 
maximum rating is not assigned, the 
veteran and his service representative 
should be furnished with a supplemental 
statement of the case, and be provided an 
opportunity to respond before the case is 
referred back to the Board for further 
review.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the veteran's claim, either favorable or unfavorable, at this 
time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



 

